Pottle, J.
A previous verdict of guilty in this case was set aside by this court, upon the ground that the court erred in certain instructions to the jury. 12 Ga. App. 540 (77 S. E. 879). Complaint is now made of several extracts from the charge of the court. The instructions complained of were free from error. The questions whether there was a specific intent to kill, and whether sufficient interval had elapsed between the shooting and a previous assault, claimed to have been made by the prosecutor upon the accused, for the voice of reason and humanity to be heard, were clearly and fully submitted to the jury for their determination. The charge of the. court upon the subject of impeachment was entirely in harmony with the decisions of the Supreme Court and of this court on that subject. The judge clearly drew the distinction between a successful impeachment of a witness and a mere attack upon him in an effort to impeach him. There being no evidence that the •prosecutor was attempting to make any assault upon the accused at the time the latter shot, it was not erroneous to reject evidence tending to show that the prosecutor was a man of a violent and turbulent character. Crawley v. State, 137 Ga. 777 (74 S. E. 537); Doyal v. State, 70 Ga. 134. The verdict was fully authorized by the evidence, and the punishment received by the accused was richly merited. No reason appears for granting a new trial. Judgment affirmed.